Citation Nr: 1546907	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  15-00 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for astrocytoma glioma (brain cancer), to include as the result of in-service exposure to herbicides. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.   The Veteran's VA claims file has since been transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned during a Board hearing held in October 2015.  A copy of the hearing transcript has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative medical evidence of record indicates that exposure to herbicides during the Veteran's period of active service led to the onset of astrocytoma glioma.


CONCLUSION OF LAW

The criteria for service connection for astrocytoma glioma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran has claimed that his astrocytoma glioma is the result of exposure to herbicides during his period of active service in the Republic of Vietnam.  

To that end, To that end, the United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the Veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).   Here, herbicide exposure has been presumed based on the Veteran's military service in the Republic of Vietnam.

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in 38 C.F.R § 3.309(e).  The diseases presumed to be caused by herbicide exposure include AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft- tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 75 Fed. Reg. 53202 -53216 (Aug. 31, 2010). 

Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, the Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32395, 32397-32398 (June 12, 2007).  This finding is based on scientific studies which have been reviewed and evaluated by the National Academy of Sciences (NAS).  See id.; 
see also Notice on Health Outcomes Not Associated with Exposure to Certain Herbicide Agents (Notice), 75 Fed. Reg. 81332, 81333 (December 27, 2010).  

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

While the Board has reviewed all evidence of record, most relevant to this case is a private medical opinion authored on October 1, 2015.  Per the provider, the Veteran worked as an artillery gunner, and as a radio operator, serving both on the ground and in the air.  Upon his return to the United States, he was employed as a carpenter, and he enjoyed a healthy lifestyle until 2011.  At that time, evaluations of his falls led to the discovery of a brain mass and subsequent diagnosis of anaplastic astrocytoma (WHO Grade II).  Since that time, the Veteran has undergone constant treatment for his brain cancer.  His course has been contemplated by the development of blood clots, seizures, and left eye partial blindness.

Following a review of the Veteran's medical records from 1969 to 2015, to include a DNA sequencing test performed on brian tissue from February 2015, as well as a thorough review of ongoing medical and scientific research into the connections between Agent Orange (to include its dioxin and TCDD contaminants) and the increased risk and evidence for devilment of all forms of cancer which are seen with exposure to these chemicals, Dr. Watson concluded that the scientific evidence makes it indisputably more likely than not that this Veteran's brain tumor is the result of his exposure to the carcinogenic toxins in Agent Orange.  

In support, the provider noted that the spraying missions which were performed with Agent Orange (and its associated contaminants) were the heaviest during the time of the Veteran's deployment, and at the locations where he was serving.  Also TCDD was classified as a human carcinogen in 1997 because it activates the aryl hydrocarbon receptor known to promote tumor progression.  Further, it was noted that TCDD exerted its effect through a specific gene, and that the Veteran's DNA sequencing of his brain tumor tested positive for this specific mutation.

In addition to this opinion, medical treatise articles cited and submitted by the Veteran appear to present at least some evidence in the medical literature to support such a link, bolstering the private medical opinion in this case.  

For the reasons outlined above, service connection for astrocytoma glioma is granted.  

In light of this result, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties would be harmless error. 


ORDER

Service connection for astrocytoma glioma is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


